Citation Nr: 1431640	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1976, with additional service in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the above claims.  

In October 2013, the Veteran testified before the undersigned Veterans Law Judge regarding the merits of his claims.  A copy of the hearing transcript is associated with the claims folder.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for cervical spine, lumbar spine, left knee, and right leg disabilities.

Initially, the Board notes that after review of the claims file, it appears that the Veteran's complete periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) with the Army Reserve have not been verified.  The law provides that active military service is active duty; any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of INACDUTRA which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4). 

Therefore, in order to fully and fairly consider the Veteran's appeal, VA should attempt to obtain the Veteran's Army Reserve records to ascertain whether he may have been serving on active duty; active duty for training; or inactive duty for training at the time of the incurrence of the claimed disorders.  Specifically, the RO should confirm all of the Veteran's Army Reserve service dates, specifically noting all periods of active duty, ACUDTRA, and INACDUTRA.

The Veteran's service treatment records show that in August 1983, the Veteran was struck by a falling generator and sustained a mild muscle injury to the back.  

At the Travel Board hearing, the Veteran testified that both his neck and back were injured in-service when a generator fell on him, and causing him to twist his body to one side and fall to the ground.  Additionally, he reported chronic back pain.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted the Veteran's relevant service and medical history for his claimed conditions.  She diagnosed the Veteran with chronic strain of the lumbar spine with pain on range of motion (ROM).  She concluded that it was not as least as likely as not that the Veteran's current lumbar spine condition was related to his military service.  There was documentation that the Veteran suffered a single minor injury of his back in August 1983.  There was no other documentation of any other injury to his back during his military service.  Furthermore, there was a physical examination that was done in March 1992 while the Veteran was still on active duty; the Veteran made no complaints of back pain at that time.  The Veteran wrote on the examination paperwork that he was in good health.  Therefore, it was not as least as likely as not that the Veteran's current back condition was related to his military service.  

Additionally, the examiner diagnosed the Veteran with a chronic strain of the cervical spine with pain on ROM.  She concluded that it was not as least as likely as not that the Veteran's current cervical spine condition was related to his military service.  There was no documentation of any injury to the cervical spine during his military service.  Furthermore, there was a March 1992 physical examination report in the service treatment records in which the Veteran documented no complaints of pain to his cervical spine.  The Veteran wrote that he was in good health.  Therefore, it was not as least as likely as not that the Veteran's current cervical spine condition was related to his military service.  

Although the requested etiological opinions were provided, the examiner based her opinions on the fact that no disability was noted at discharge, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms in-service or his continuity of symptomatology since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).   Additionally, the examiner failed to state a rationale for the etiology opinion given in reference to the Veteran's cervical and lumbar spine disabilities.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the June 2010 VA examination report should be returned for an addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As it remains unclear to the Board what the etiology of any current cervical and lumbar spine disabilities are with respect to his service, a VA addendum opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the examiner must acknowledge and discuss the Veteran's lay statements, to include reports of an in-service injury and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, at the October 2013 hearing, the Veteran reported that he was receiving Social Security Administration (SSA) payments for a knee disability.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development to obtain the Veteran's complete SSA record, is warranted.

Lastly, the Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  The Veteran reported at his hearing that he received private treatment for his claimed conditions.  Additionally, the claims file contains VA treatment records through August 2010.  Because it appears that there may be outstanding private treatment records and VA medical records after August 2010 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from August 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO/AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed disabilities.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) Contact the appropriate agency to confirm all of the Veteran's Army and Army Reserve service dates, specifically noting all periods of active duty, ACUDTRU, and INACDUTRA.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records. 

4) After the foregoing, return the claims file to the VA examiner who conducted the June 2010 VA examination for addendum opinions regarding the issues of entitlement to service connection for cervical and lumbar spine disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical and/or lumbar spine disabilities had its onset in service or is related to any in-service disease, event, or injury, to include getting struck by a falling generator in August 1983.

The examiner should consider the Veteran's service treatment records; VA treatment records; private treatment records; the June 2010 VA examination report; the October 2013 hearing transcript; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner should not base her opinion solely on the fact that there was no spine disability(ies) noted at discharge.  If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



